Citation Nr: 9906501	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-49 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.Entitlement to an increased evaluation for degenerative 
joint and disc disease of the cervical spine, currently rated 
as 40 percent disabling.  

2.  Entitlement to an increased evaluation for gastric ulcer 
and postoperative hiatal hernia with gastroesophageal reflux 
disorder (GERD), currently rated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for degenerative 
joint and disc disease of the lumbar spine, currently rated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946 and from December 1956 to January 1960 and April 1960 to 
October 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

During the appeal process, upon recent rating decision in May 
1998, the RO increased the 20 percent rating for a cervical 
spine disorder to 40 percent, increased a 10 percent rating 
for a gastric ulcer and postoperative hiatal hernia to 30 
percent, and increased a 10 percent rating for a lumbar spine 
disorder to 20 percent.  Additionally, a 40 percent rating in 
effect for service-connected postoperative ventral hernia was 
decreased to 20 percent.  The veteran was provided with a 
Supplemental Statement of the Case (SSOC) covering these 
actions.  In a July 1998 statement (VA FORM 646), the 
veteran's representative, on the veteran's behalf, expressed 
specific disagreement with the issues as listed on the title 
page of this decision.  No Substantive Appeal with respect to 
the issue of entitlement to an increased rating for 
postoperative ventral hernia was filed.  

38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. 
§ 20.302(b) (1998) provide that the Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determination(s) being 
appealed.  38 C.F.R. § 7105(d)(5) (West 1991); 38 C.F.R. 
§ 20.202 (1998); see also Archbold v. Brown, 9 Vet. App. 124, 
132-133 (1996).  As no Substantive Appeal has been filed by 
the appellant regarding the claim for an increased evaluation 
for postoperative ventral hernia, that issue is no longer 
before the Board.  


FINDINGS OF FACT

1.  The veteran's cervical spine disorder is currently 
manifested by joint sclerosis with neuroforaminal narrowing 
on the right at C5-6 and C6-7, and left foraminal narrowing 
at C5-6 and C6-7 to a lesser degree, mild diffuse osteopenia; 
there is painful and severely limited motion; there is no 
ankylosis in the cervical spine.  

2.  The veteran's gastric ulcer and postoperative hiatal 
hernia is currently manifested by recurrent epigastric 
distress and nocturnal regurgitation requiring the use of 
antacids; upon recent examination, it was noted that his 
ulcer symptoms were reasonable well controlled.  

3.  The veteran's lumbar spine disorder is currently 
manifested by severe degenerative changes at L4 with facet 
joint sclerosis, as well as mild L5-S1 degenerative changes 
with facet joint sclerosis; there is painful and severely 
limited motion; there is no ankylosis in the lumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, in excess of 40 
percent for degenerative joint disease and disc disease of 
the cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321, Part 4, §§ 4.7, 4.40, 
4.45, 4.59, Diagnostic Codes (DCs) 5010, 5290, 5293 (1998).  

2.  The criteria for an increased rating, in excess of 30 
percent for gastric ulcer and postoperative hiatal hernia, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321, Part 4, §§ 4.7, 4.113, 4.114, DCs 7346, 
7304 (1998).  

3.  The criteria for an increased rating to 40 percent, but 
not greater, for degenerative joint and disc disease of the 
lumbar spine, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, Part, §§ 4.7, 4.40, 4.45, 4.59, DCs 
5010, 5292, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluations 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2 (1998).  



Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's service-connected cervical and lumbar spine 
disorders are evaluated under the rating criteria for post-
traumatic arthritis outlined at 38 C.F.R. Part 4, DC 5010.  
Under this code, post-traumatic arthritis is to be rated 
pursuant to the criteria set forth for the evaluation of 
degenerative arthritis under DC 5003.  According to these 
rating criteria, arthritis established by X-ray findings will 
first be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or area involved.  
However, where the limitation of motion of a specific joint 
or joints involved is noncompensable under the appropriate 
DCs, a rating of 10 percent is for application for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  A rating of 
20 percent will be awarded where there is involvement of two 
or more major joints or 2 or more minor joint groups, with 
occasional exacerbation.  The vertebrae that comprise the 
cervical and lumbar spine are considered minor joint groups.  
38 C.F.R. § 4.45(f) (1998).  Thus, the Board must first 
consider whether there is compensable limitation of motion 
under the appropriate DCs for the cervical and lumbar areas 
of the spine.  

Limitation of motion of the cervical spine is evaluated at DC 
5290.  Severe limitation of motion shall be assigned a 30 
percent evaluation.  Moderate or slight limitation of motion 
shall warrant ratings of 20 percent and 10 percent, 
respectively.  

Limitation of motion of the lumbar spine is evaluated at DC 
5292.  Severe limitation of motion shall be assigned a 40 
percent evaluation.  Moderate or slight limitation of motion 
shall warrant ratings of 20 percent and 10 percent, 
respectively.  

Intervertebral disc syndrome is rated under DC 5293.  
Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief, warrants a 60 percent rating.  Severe, recurring 
attacks, with intermittent relief warrant a 40 percent 
rating.  Moderate, recurring attacks, warrant a 20 percent 
rating.  Mild symptoms warrant a 10 percent rating, and 
postoperative, cured, warrants a noncompensable rating.  

Spine, complete, bony fixation (ankylosis) of:  Unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent evaluation.  A 
favorable angle warrants a 60 percent evaluation.  DC 5286.  

DC 5287 provides that ankylosis of the cervical spine, 
unfavorable, warrants a 40 percent evaluation, and favorable 
warrants a 30 percent evaluation.  

DC 5289 provides that ankylosis of the lumbar spine, 
unfavorable, warrants a 50 percent evaluation, and favorable 
warrants a 40 percent evaluation.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service-connected, others not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113 (1998).  

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the DC that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. 
§ 4.114 (1998).  

Ulcer, gastric, manifested by severe; pain only partially 
relieved by standard ulcer therapy, with periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, warrants a 60 percent rating.  When moderately 
severe; less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, a 40 percent evaluation 
is assigned.  Moderate disability, manifested by recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations, a 20 percent rating is assigned.  Mild, with 
recurrent symptoms once or twice yearly, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.114, DC 7304 (1998).  

Under DC 7307 (hypertrophic gastritis) a 10 percent 
evaluation is provided for chronic gastritis with small 
nodular lesions, and symptoms.  A 30 percent evaluation is 
provided for chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms.  A 60 percent evaluation is 
warranted for chronic gastritis with severe hemorrhages, or 
large ulcerated or eroded areas.  

Hernia hiatal, with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptoms combinations productive of severe 
impairment of health, a 60 percent evaluation is assigned.  
Persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, a 30 percent rating is granted.  With two or more of 
the symptoms for the 30 percent evaluation of less severity, 
a 10 percent rating is assigned.  38 C.F.R. § 4.114, DC 7346 
(1998).  

Factual Background

Upon rating decision in October 1975, service connection was 
established for degenerative arthritis of the cervical and 
lumbar spine, and a 20 percent evaluation was assigned.  
Service connection was also established for a gastric ulcer 
with hiatal hernia with incisional hernia.  A 10 percent 
evaluation was assigned.  These grants were based on 
inservice medical records that reflect treatment and 
diagnoses of these disorders.  Post service VA examination in 
April 1975 confirmed the diagnoses of arthritic changes in 
the cervical and lumbar areas of the spine.  Incisional 
hernia (epigastric) was also diagnosed.  

In August 1995, the veteran filed for increased evaluations, 
to include  for his service-connected cervical and lumbar 
spine arthritis and his hernia.  He submitted four color 
photographs to reflect his hiatus hernia repairs.  

Private treatment records from 1993 and 1994 essentially 
reflect treatment for a cardiovascular disorder.  Upon VA 
examination in September 1995, however, examination of the 
vertebrae revealed marked tenderness in the cervical spine 
but none in the dorsal or lumbosacral spines.  Mobility of 
the neck was mildly to moderately limited reaching full 
flexion only with difficulty and having only about 10 degrees 
of hyperextension.  He had 65 degrees of abduction 
bilaterally.  Examination of the low back revealed straight 
leg raising to 60 degrees bilaterally.  He had a positive 
right-sided stretch reflex, negative left-sided.  He had a 
normal gait that was slow but showed no limping or listing.  
He had limited mobility at his waist being able to flex only 
to 75 degrees.  He could bend forward to within 12 inches of 
touching his toes.  Hyperextension was to 10 degrees at most 
and abduction was approximately 15 degrees bilaterally.  
Examination of the abdomen revealed that there was a 10-inch 
vertical midline scar that was well healed.  He had a huge 
ventral hernia about 8 inches bilaterally vertically and 
horizontally with  four irregular swelling protruding from 
within this large herniated area.  These were mildly tender, 
and there were fairly loud bowel sounds heard within the 
swellings.  There was only slight epigastric tenderness.  The 
examiner felt no masses or enlargement of organs.  
Neurological examination was remarkably negative.  The final 
impressions included lumbosacral degenerative joint and 
degenerative disk disease with no radicular signs that are 
clear cut; cervical degenerative joint and degenerative disk 
disease with secondary weakness in the right arm; hiatal 
hernia which had been repaired and a past history of GERD; 
status post repair x 2.  He was symptom free on medications.  
As a sequelae to this surgery, he had a huge ventral hernia 
with possible incarceration of bowel.  

Private Lumbar spine X-ray in November 1995 was interpreted 
as showing normal alignment of the lumbar spine with severe 
loss of disc space between L4-5 and L5-S1.  Both areas 
demonstrated increased subchondral sclerosis and hyperostotic 
changes.  There was evidence of facet joint sclerosis at this 
level as well.  

Upon rating decision in March 1996, the 20 percent rating in 
effect for cervical spine arthritis was confirmed.  It was 
determined, however, that a separate rating was warranted for 
the veteran's lumbar spine degenerative changes, and a 10 
percent evaluation was assigned.  The 10 percent rating for 
gastric ulcer with hiatal hernia with incisional hernia was 
confirmed, and the RO denied service connection for GERD as a 
separate disorder pointing out that the Rating Schedule did 
not provide separate evaluation of disorders of the digestive 
system, as they were rated under the predominant disability 
picture.  His digestive system disorder was reclassified to 
include a history of GERD.  

The veteran expressed his disagreement with the decisions 
summarized above, and this appeal ensued.  

VA records from 1995 through 1997 were subsequently added to 
the claims file which reflect continued treatment for hernia 
and ulcer complaints.  A December 1996 report notes that 
endoscopy showed esophageal pseudodiverticulum and mild 
antral gastritis.  In February 1997, the veteran reported 
that his ventral hernia had worsened in the past 5 years.  He 
reported associated symptoms of constipation and pain.  Two 
sites on the right were easily reducible.  The two sides on 
the left were irreducible.  Upon treatment visit at a later 
date in February 1997, it was noted that he was to undergo 
surgery in March 1997 for repair of his ventral hernia.  It 
was also noted that he had been losing weight through dieting 
and exercise.  He wanted to lose 20 pounds prior to the 
upcoming surgery.  

In July 1997, the RO determined that service connection was 
warranted for status post ventral hernia repair.  A 40 
percent rating was assigned.  

At a personal hearing in July 1997, the veteran testified in 
support of his claims.  He said that his cervical spine 
condition had deteriorated in recent years.  He experienced 
pain most of the time and indicated that it hurt to move his 
neck.  His lower back condition had also deteriorated and the 
pain radiated into his legs.  Hearing (Hrg.) transcript (tr.) 
at 2.  He reported a loss of weight and the passing of blood 
with bowel movements due to his ulcer.  He experienced pain 
in the arms but did not know if it was related to his 
cervical spine condition or his gastric ulcer problems.  Hrg. 
tr. at 3.  Although he had had recently undergone ventral 
hernia repair, he experienced another protruding lump every 
three or four days.  He felt that his condition was about the 
same as it was before the surgery.  He no longer wore a 
support that he had been given because it aggravated his 
hernia.  Hrg. tr. at 4.  He was to undergo another surgery 
for ventral hernia repair in August 1997.  Hrg. tr. at 5.  

VA records reflect that the veteran underwent ventral hernia 
repair in March 1997 and again in August 1997.  In March 
1997, multiple ventral hernias were found  and a large piece 
of mesh was secured into the abdominal wall to close the 
defect.  He was discharged with instructions not to do any 
heavy lifting or strenuous activity for six weeks.  He was 
given an extra large abdominal binder to reduce pressure on 
his abdomen.  In August 1997, he underwent ventral incisional 
hernia with two small lateral hernias.  At time of discharge, 
his staples were removed and replaced with "Steri-Strips."  
He also had a tight abdominal wrap to maintain pressure.  The 
veteran was hospitalized two days later primarily for febrile 
viral illness.  

VA X-rays of the lumbar spine in October 1997 were 
interpreted as showing severe L4-5 degenerative change with 
facet joint sclerosis, mild L5-S1 degenerative change and 
facet joint sclerosis.  Cervical spine X-ray at this time 
showed uncovertebral joint sclerosis with neural foraminal 
narrowing on the right at C5/6 and C6/7, as well as on the 
left at C5/6 and C6/7 to a slightly lesser degree and mild 
diffuse osteopenia.  A VA computerized tomography (CT) of the 
abdomen in December 1997 showed a descending colon and 
sigmoid diverticulosis without evidence of diverticulitis.  

VA records from 1998 include a February 2, 1998, report in 
which the veteran complained of pain over the lower end of 
the herniorrhaphy.  He had been wearing an abdominal brace 
with some relief.  Examination revealed no evidence of any 
infection or any evidence of any rejection.  There was 
tenderness over the lower end of skin incision.  No ventral 
hernia was seen.  

On February 17, 1998, the veteran's ventral hernia repair 
pain was improving with the use of the abdominal binder.  The 
wound looked clean and healthy.  There was no evidence of 
infection or hematoma and no recurrence was noted.  The 
veteran was comfortable with the abdominal brace.  

When seen at a VA facility on February 20, 1998, it was noted 
that since the appellant's most recent ventral hernia repair, 
had had some chronic abdominal pain with work-ups showing 
colon polyps and hemorrhoids.  Abdominal examination showed 
that it was soft.  He has some mild sudden, sharp right lower 
quadrant tenderness to palpation.  There was a healed hernia 
scar.  There was no rebound, no guarding, and no mass.  The 
final diagnoses included that peptic ulcer disease was 
stable; chronic abdominal pain with negative work-up 
including colonoscopy and CT.  This abdominal pain had had an 
onset after his ventral hernia repair and seemed to be right 
around his incision scar from that surgery.  This is likely 
secondary to scar tissue formation and breakdown with 
increased pressure for certain types of movement as the pain 
is sharp and last a few seconds to one minute in nature 
secondary to these activities.  Diverticulosis was noted.  
 
Upon VA examination on February 27, 1998, the veteran gave a 
history of multiple injuries to the neck during service that 
had resulted in neck pain with radiation into the upper 
extremities.  He also reported low back pain that radiated 
into the legs.  His pain status was such that he had resting 
pain at a level of 2 on a scale of 10, and he said that it 
would flare up approximately every two months to 10 on a 
scale of 10.  At that point, it lasted for three to five 
days, and he was confined to bed.  As to his lower back, he 
reported that he had no pain at rest, but he said that his 
pain increased to a level of 10 three or four times per year 
and lasted for 5 or 6 days.  When this occurred, he is 
completely immobile.  He currently took antacids for his 
long-standing gastric ulcer.  It was noted that recent 
endoscopy had revealed pseudodiverticulum of the esophagus.  
He was "reasonably well-controlled from his ulcer 
symptoms."  His history of hiatus hernia was reported, and 
it was noted that he continued to suffer from GERD.  He slept 
with his bed elevated but still had nocturnal regurgitation 
at times in spite of surgery and these precautions.  His 
history of recurring ventral hernia was also related.  
Following the repeat ventral surgery in August 1997, he had 
had chronic pain that had never gone away.  The ventral 
hernia "was better," but he had marked abdominal 
tenderness, "which had not been understood."  A recent CT 
was not illuminating.  

Examination of the neck showed that it was extremely stiff.  
He moved it very slowly and painfully.  He had 15 degrees of 
flexion, 10 degrees of dorsiflexion, 10 degrees of right and 
left flexion, and 15 degrees of right and left rotation.  
Examination of the low back showed that deep tendon reflexes 
were normal.  He had no tenderness over his back or sciatic 
notches.  He had 50 degrees of flexion, 0 degrees of 
dorsiflexion, 10 degrees of right and left flexion, and 25 
degrees of right and left rotation.  His gait was slow and 
cautious because of stiffness and pain.  Examination of the 
abdomen showed that he had a small ventral hernia that was 
extremely tender.  He had periumbilical tenderness as well.  
The liver, kidneys, and spleen were not palpable.  There were 
no masses.  Neurological examination was negative.  The final 
diagnoses included degenerative joint disease involving the 
cervical spine, extensive, diagnosis confirmed; degenerative 
joint disease involving the lumbar spine, diagnosis 
confirmed; gastric ulcer, diagnosis

Subsequently dated VA records include a March 28, 1998, 
report in which the veteran reported that he continued to 
have some incisional pain for which he had recently been 
treated with medication.  He was not currently taking 
medication for this pain, however.  He did continue to use a 
Velcro binder, but it did not seem to give him as good of 
support as previous models of binders that he had used.  It 
was also noted that there had been no significant improvement 
in his nocturia problem as he still got up four to six times 
per night.  He had noticed a gradually slowing stream.  He 
denied pyuria, dysuria, burning on urination, or hematuria.  
It was noted that his constipation problems had mostly 
subsided with the use of medication. Examination of the 
abdomen showed no drainage or erythema noted to midline of 
the upper abdominal incision.  The Velcro binder appeared to 
fit well although the veteran had placed a metal stay against 
the incisional area because he felt that it gave him better 
support.  The examiner's impressions included that an attempt 
would be made to obtain a binder that the veteran liked and 
benign prostatic hypertrophy.  

The most recent VA report dated on April 1, 1998, reflects 
that the veteran was seen in the urology clinic with an acute 
complaint of urinary frequency and voiding in small volumes.  
It was noted that he had a transurethral resection in the mid 
1980s.  

Analysis

Cervical Spine Disorder

Upon consideration of the evidence presented, the Board 
concludes that the 40 percent evaluation currently assigned 
for the veteran's degenerative joint disease and disc disease 
is adequate.  There is no indication of ankylosis of the 
cervical spine and thus consideration of DC 5287 is not 
appropriate.  38 C.F.R. Part 4, DC 5287.  There is, however, 
significant limitation of motion in the cervical spine with 
stiffness and pain as indicated by a February 1998 
examination report.  While the maximum evaluation the 
appellant could receive under limitation of motion of the 
cervical spine is 30 percent pursuant to 38 C.F.R. Part 4, DC 
5290, the Board notes that this pain and stiffness and the 
requirements of DeLuca, supra, were considered in the recent 
increased evaluation to 40 percent for this cervical spine 
disorder.  The hearing officer determined upon rating 
decision in May 1998 that current symptoms most nearly 
approximated those findings under DC 5293 for severe, 
recurring attacks, with only intermittent relief under DC 
5290 or for severe limitation of motion pursuant to DC 5290 
(which provides for a maximum rating of 30 percent) with 
consideration of 38 C.F.R. §§  4.40, 4.45, 4.59, and Deluca, 
supra.   

The evidence of record shows that the appellant has continued 
to demonstrate cervical spine pain and stiffness with severe 
limitation of motion and X-rays that reflect extensive 
degenerative joint disease.  What the record does not show is 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  DC 5293.  In fact, the 
most recent VA examination disclosed remarkably little, if 
any, findings in the way of neurological impairment linked to 
the cervical spine.  As such, pronounced cervical disc 
impairment under this code is not shown.  There is no 
"entirely different function" affected by the neurologic 
versus the orthopedic findings that would warrant a separate 
evaluation.  38 C.F.R. § 4.56 (1998); Esteban v. Brown, 6 
Vet. App. 259 (1994).

A Gastric Ulcer and Postoperative Hiatal Hernia with GERD

The RO evaluated the veteran's gastric ulcer and 
postoperative hiatal hernia with GERD as 30 percent disabling 
under the criteria for a hiatal hernia, as provided in 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7346.  As reported 
earlier, that code provides for a 30 percent rating for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal or arm 
or shoulder pain, all of which is productive of considerable 
impairment of health.  The veteran does not show symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health which would result 
in an increased rating of 60 percent.  

In this case, the veteran's primary symptomatology involves 
persistent symptoms related to his hiatal hernia and GERD.  
It was noted in February 1998 that residuals of his gastric 
ulcer were reasonably well controlled with medication.  While 
he slept elevated and still had some complaints of nocturnal 
regurgitation, there was no evidence of dysphagia, pyrosis or 
substernal or arm or shoulder pain that has been clinically 
attributed to his gastric complaints.  Based on its review of 
the medical evidence, the Board finds that the veteran's 
gastric ulcer and postoperative hiatal hernia with GERD is 
properly rated as 30 percent disabling under DC 7346.  The 
Board notes that while the veteran reports some symptoms as 
required for a 60 percent rating, specifically, some 
epigastric pain and regurgitation and weight loss, the Board 
has determined that the preponderance of the evidence is that 
the veteran's gastric ulcer and hiatal hernia and GERD, more 
closely resembles the criteria for a 30 percent rating.  In 
this case, there has been no report of weight loss since his 
personal hearing, and little or no evidence of hematemesis, 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health, or other evidence 
to support an increased evaluation.  In this regard, the 
veteran noted on February 20, 1998, that there was no 
vomiting, diarrhea, or nausea.  Accordingly, the Board finds 
that the veteran's digestive disorders are not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 30 
percent under DC 7346.  See 38 C.F.R. § 4.7.

As for the possibility of a higher rating under another 
diagnostic code, the Board notes that the veteran does not 
show residuals of his gastric ulcer that are moderately 
severe with impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times per 
year.  As noted above, residuals of his ulcer are reasonably 
well controlled at the current time with medications.  
Additionally, he does not show the residuals of gastritis to 
include severe hemorrhages or large ulcerated or eroded areas 
that would call for an increased evaluation under DC 7307.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for the veteran's gastric ulcer and postoperative 
hiatal hernia with GERD.  38 C.F.R. § 4.114, DC 7346; 
Schafrath, supra.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert, supra.  

A Lumbar Spine Disorder

Under the Schedule, a rating greater than that currently in 
effect is warranted for favorable or unfavorable lumbar 
ankylosis (DCs 5286 and 5289), severe lumbar spine limitation 
of motion (DC 5292), and severe intervertebral disc syndrome 
(DC 5293).  There is no medical evidence that indicates that 
the lumbar spine is ankylosed.  As such, he is not entitled 
to an increased rating under either DC 5286 or 5289.  In 
reviewing the evidence, the Board notes that more than 
moderate symptoms and recurring attacks are not demonstrated.  
The veteran related in February 1998 that he had no pain at 
rest but reported exacerbations of the lumbar spine resulting 
in immobility about 3 to 4 times per year.  Neurological 
findings were negative.  Such complaints and clinical 
findings do not approximate severe, recurring attacks with 
only intermittent relief under DC 5293.  

Under DC 5292, an increased rating would be warranted if the 
appellant experienced severe limitation of motion of the 
lumbar spine.  It is noted, however, that forward flexion is 
to 50 degrees.  Such limitation is significant but no more 
than moderate in degree.  On the other hand, the veteran's 
limitation of motion in other planes can be deemed severe.  
For example, the veteran exhibited only 0 degrees of 
"dorsiflexion" (extension) where the normal range is 35, 10 
degrees of lateral flexion (out of 40) and only 15 degrees of 
rotation (out of 55).  When this limitation of motion is 
considered with the veteran's pain and stiffness resulting in 
functional limitation pursuant to 38 C.F.R. § 4.40, 4.45, 
4.59, and DeLuca, supra, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that the 
manifestations more closely approximate severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.7.  Accordingly, 
the veteran more nearly meets the criteria for severe 
limitation of motion warranting a 40 percent rating pursuant 
to DC 5292 (the maximum rating for limitation of motion of 
the lumbar spine).  

The Board also notes that an evaluation greater than 40 
percent is not warranted as the probative medical evidence 
does not reflect ankylosis of the lumbar spine.  See DCs 5286 
and 5289.  Nor does the evidence reflect intervertebral disc 
syndrome that is pronounced as neurological findings are 
negative.  See DC 5293.  

Extraschedular Evaluations as to the Issues not Allowed

The Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  The Board concurs with the RO 
that there are no unusual or exceptional factors such as to 
warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1998).  Generally, speaking, for a 
specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent period of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321 (1998).  

It is manifest that the veteran's cervical and digestive 
system disorder do not constitute "exceptional" cases as to 
allow for the assignment of an extraschedular rating.  
Indeed, the record does not show either that these 
disabilities subject to the veteran to frequent period of 
hospitalization or that they interfere with his employment to 
an extent greater than that which is contemplated by the 
ratings in effect.  Further, and as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in these instances.  Higher 
ratings are provided under the DCs, but the required 
manifestations are not present.  


ORDER

An increased evaluation for a service-connected cervical 
spine disorder is denied.  

An increased evaluation for a service-connected digestive 
disorder is denied.  

An increased evaluation of 40 percent for a service-connected 
lumbar spine disorder is granted, to the extent indicated, 
subject to the regulations governing the payment of monetary 
awards.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

